Exhibit 10.42

MERGER PERFORMANCE INCENTIVE AWARD NOTICE

to [NAME]

Pursuant to the United Continental Holdings, Inc.

2008 Incentive Compensation Plan

This Merger Performance Incentive Award Notice (the “Award Notice”), dated as of
[Grant Date], sets forth the terms and conditions of an award of [Number of
Awards Granted] restricted stock units (the “Award”) that are subject to the
terms and conditions specified herein (“RSUs”) and that are granted to
[Participant Name] by United Continental Holdings, Inc., a Delaware corporation
(the “Company”), under the United Continental Holdings, Inc. 2008 Incentive
Compensation Plan, as amended (the “Plan”). This Award is designed to provide
you with incentives related to the achievement of performance goals arising out
of the merger of the operations of United Air Lines, Inc (“United”) and
Continental Airlines, Inc (“Continental”). This Award constitutes an unfunded
and unsecured promise of the Company to pay (or cause to be paid) to you,
subject to the terms of this Agreement, a cash payment for each RSU as set forth
in Section 3 below.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Notice. In the event of any conflict
between the terms of the Plan and the terms of this Award Notice, the terms of
the Plan shall govern; provided, however, that this Award shall be subject to
the terms of any applicable employment agreement between you and the Company or
an Affiliate that is in effect at the time of your Termination of Employment
(the “Employment Agreement”).

SECTION 2. Definitions. Capitalized terms used in this Award Notice that are not
defined in this Award Notice have the meanings as used or defined in the Plan.
As used in this Award Notice, the following terms have the meanings set forth
below:

“Effective Date” means [            , 20    ].

“Fair Market Value” means, as of any specified date, the simple average of the
closing sales prices of a Share in the principal securities market in which the
Shares are then traded over the 20 most recent consecutive Trading Days ending
on the last Trading Day preceding the specified date, adjusted appropriately by
the Committee for any stock splits, stock dividends, reverse stock splits,
special dividends or other similar matters occurring during or with respect to
any relevant measurement period.

“Performance Goal” means (a) with respect to each of Tranches 1, 2, 3 and 4, the
achievement, on or before the last day of the Performance Period for such
Tranche, of the performance goal with respect to which the vesting of the RSUs
included in such Tranche is contingent as described in the definition of the
term “Tranche” below, and (b) with respect to Tranche 5, the achievement over
the Performance Period for such Tranche of the performance goal with respect to
which the vesting of the RSUs included in such Tranche is contingent as
described in the definition of the term “Tranche” below.



--------------------------------------------------------------------------------

“Performance Period” means the period beginning on January 1, 2011 and ending on
December 31, 2013; provided, however, that (a) with respect to Tranche 1, the
Performance Period shall end on             , 20    , (b) with respect to
Tranche 2, the Performance Period shall end on             , 20    , and
(c) with respect to Tranche 3, the Performance Period shall end on             ,
20    .

“Trading Day” means a day during which trading in securities generally occurs in
the principal securities market in which Shares are traded.

“Tranche” means each of the five separate tranches into which the RSUs are
divided, determined as follows:

 

  Tranche 1 means             % of the RSUs subject to this Award, the vesting
of which is contingent upon achievement of the integration of the United and
Continental customer loyalty programs, Mileage Plus and OnePass, respectively,
which integration may include achievement of elements including, but not limited
to, the following: integration of the member customer databases into a single,
unified database; integration of the loyalty technology platform to enable
common mileage currency earn/burn across the combined United and Continental
systems; rollout of a single, new frequent flyer program elite program
(including common qualification tiers and associated rewards); and rollout of a
single, new frequent flyer program infinite elite program.

 

  Tranche 2 means             % of the RSUs subject to this Award, the vesting
of which is contingent upon achievement of the integration of the United and
Continental reservation systems, which integration may include achievement of a
successful migration to a single passenger service system allowing the Company
to operate using a single carrier code, flight schedule, inventory website and
departure control system.

 

  Tranche 3 means             % of the RSUs subject to this Award, the vesting
of which is contingent upon the Company obtaining from the Federal Aviation
Administration a single operating certificate for the new, combined airline.

 

  Tranche 4 means             % of the RSUs subject to this Award, the vesting
of which is contingent upon negotiation and ratification of new joint collective
bargaining agreements with the unions representing the following four workgroups
(each of which workgroups consists of both United and Continental employees):
pilots; flight attendants; mechanics; and ramp agents. The achievement of each
ratified joint collective bargaining agreement shall impact vesting of Tranche 4
as set forth in Section 3.

 

  Tranche 5

means             % of the RSUs subject to this Award, the vesting of which is
contingent upon the Company’s achievement of a level of net incremental revenue
synergies and cost synergies attributable or relating to the merger of United
and Continental, considering factors that may include, but are

 

2



--------------------------------------------------------------------------------

not limited to, the following (which factors may be considered in comparison to
the Company’s historic performance or relative to the airline industry): the
Company’s expanded network reach, presence and connecting opportunities that
provide customers with improved choice and convenience; fleet optimization that
allows the Company to better match capacity with demand; the streamlining of
corporate overhead functions; the impact of moving to common information
technology systems; the right-sizing of facilities; and purchasing and other
operational efficiencies.

“Vesting Date” means, with respect to each Tranche, the date upon which the
Performance Goal with respect to such Tranche has been achieved; provided,
however, that (a) there may be more than one Vesting Date with respect to
Tranche 4 and (b) the Vesting Date with respect to Tranche 5 may not occur prior
to the last day of the Performance Period for such Tranche.

SECTION 3. Vesting and Payment.

(a) Vesting.

(i) In General. Subject to the remaining provisions of this Section 3, on a
Vesting Date for a Tranche, you shall become entitled to a cash payment in
settlement of the percentage of RSUs included in such Tranche that become vested
as of such Vesting Date, as specified in Chart 1 below (for Tranches 1, 2 and
3), Chart 2 below (for Tranche 4) or Chart 3 below (for Tranche 5), provided
that you remain continuously employed by the Company or an Affiliate from the
Effective Date to the relevant Vesting Date (subject to the terms of any
Employment Agreement).1 [You shall not be eligible for any payment with respect
to a Performance Goal for a Tranche that has been achieved prior to the grant of
this award to you.] Except as provided in Sections 3(a)(ii) and 3(a)(iii), the
Committee shall, in its sole discretion, determine whether and when the
Performance Goal for a Tranche has been achieved and the level of any such
achievement.

Chart 1 – Tranches 1, 2 and 3

 

     33-1/3%
Vesting
(Entry)    50% Vesting    66-2/3%
Vesting
(Target)    83-1/3%
Vesting    100% Vesting
(Stretch)

Period during which Tranche 1 Vesting Date occurs

              

 

 

1 

Vesting schedules to be determined and included in charts 1, 2 and 3 at the time
of grant.

 

3



--------------------------------------------------------------------------------

 

     33-1/3%
Vesting
(Entry)    50% Vesting    66-2/3%
Vesting
(Target)    83-1/3%
Vesting    100% Vesting
(Stretch)

Period during which Tranche 2 Vesting Date occurs

              

Period during which Tranche 3 Vesting Date occurs

              

Chart 2 – Tranche 4

 

     33-1/3%
Vesting
(Entry)    50% Vesting    66-2/3%
Vesting
(Target)    83-1/3%
Vesting    100%
Vesting
(Stretch)

Performance Goal Achieved

              

If a Vesting Date with respect to Tranche 4 occurs pursuant to Chart 2 above
after a Vesting Date with respect to Tranche 4 previously occurred pursuant to
Chart 2 above, then the vesting percentage that shall apply on the subsequent
Vesting Date shall be reduced by the vesting percentage that applied on the
prior Vesting Date. For example, if (A) during calendar year 2012 a Vesting Date
occurs that would result in 50% vesting under Chart 2 above, (B) during calendar
year 2012 a subsequent Vesting Date occurs that would result in 83-1/3% vesting
under Chart 2 above, and (C) during calendar year 2013 a subsequent Vesting Date
occurs that would result in 100% vesting under Chart 2 above, then (x) on the
first such Vesting Date 50% of the RSUs subject to Tranche 4 shall become
vested, (y) on the second such Vesting Date an additional 33-1/3% of the RSUs
subject to Tranche 4 shall become vested and (z) on the third such Vesting Date
an additional 16-2/3% of the RSUs subject to Tranche 4 shall become vested.

Chart 3—Tranche 5

 

    

33-1/3%
Vesting
(Entry)

   50% Vesting    66-2/3%
Vesting
(Target)    83-1/3%
Vesting    100%
Vesting
(Stretch)

Performance Goal achieved on Vesting Date for Tranche 5

             

 

4



--------------------------------------------------------------------------------

Notwithstanding the performance levels with respect to Tranche 5 set forth in
Chart 3 above, the Committee may, in its sole discretion, increase such
performance levels as necessary for the impact of dis-synergies, including, but
not limited to, dis-synergies related to the status of the Company’s achievement
of the Performance Goal for Tranche 4. In the event that the Performance Goal
for Tranche 5 is achieved at a level that is greater than the minimum level
specified in the applicable column of Chart 3 above but less than the minimum
level specified in the column to the immediate right of such applicable column,
then the vesting percentage for such Tranche shall be determined by linear
interpolation.

(ii) Death or Disability. Except as specifically provided in any Employment
Agreement, if you incur a Termination of Employment by reason of death or
Disability prior to the earlier of (A) the Vesting Date with respect to a
Tranche (or, with respect to Tranche 4, a Vesting Date resulting in 100% vesting
of such Tranche), (B) the occurrence of a Change of Control and (C) the last day
of the Performance Period with respect to such Tranche, then (x) a Vesting Date
with respect to such Tranche shall be deemed to occur on the date of your
Termination of Employment, (y) the percentage of RSUs included in such Tranche
that shall be deemed vested on such deemed Vesting Date shall be a prorated
portion of 66-2/3% of such RSUs, and (z) you shall immediately become entitled
to settlement of your vested RSUs included in such Tranche (as determined in
accordance with clause (y) above). The proration required pursuant to clause
(y) of the preceding sentence shall be based on a fraction, the numerator of
which is the number of days during the period beginning on the Effective Date
and ending on the date of your Termination of Employment, and the denominator of
which is the number of days in the entire Performance Period with respect to
such Tranche. Notwithstanding the foregoing or the provisions of
Section 3(b)(i), any payment to which you may otherwise be entitled with respect
to Tranche 4 pursuant to the preceding provisions of this paragraph and
Section 3(b)(i) shall be reduced (but not below zero) by the amount of any
payment that you received or to which you are entitled with respect to such
Tranche pursuant to Section 3(a)(i) that is attributable to a Vesting Date that
occurred with respect to such Tranche prior to the date of your Termination of
Employment.

(iii) Change of Control. If a Change of Control occurs prior to the earlier of
(A) your Termination of Employment, (B) the Vesting Date with respect to a
Tranche (or, with respect to Tranche 4, a Vesting Date resulting in 100% vesting
of such Tranche) and (C) the last day of the Performance Period with respect to
such Tranche, then (x) a Vesting Date with respect to such Tranche shall be
deemed to occur on the date of such Change of Control, (y) the percentage of
RSUs included in such Tranche that shall be deemed vested on such deemed Vesting
Date shall be a prorated portion of

 

5



--------------------------------------------------------------------------------

66-2/3% of such RSUs, and (z) you shall immediately become entitled to
settlement of your vested RSUs included in such Tranche (as determined in
accordance with clause (y) above). The proration required pursuant to clause
(y) of the preceding sentence shall be based on a fraction, the numerator of
which is the number of days during the period beginning on the Effective Date
and ending on the date of such Change of Control, and the denominator of which
is the number of days in the entire Performance Period with respect to such
Tranche. Notwithstanding the foregoing or the provisions of Section 3(b)(i), any
payment to which you may otherwise be entitled with respect to Tranche 4
pursuant to the preceding provisions of this paragraph and Section 3(b)(i) shall
be reduced (but not below zero) by the amount of any payment that you received
or to which you are entitled with respect to such Tranche pursuant to
Section 3(a)(i) that is attributable to a Vesting Date that occurred with
respect to such Tranche prior to the date of such Change of Control.

(b) Cash Payment in Settlement of RSUs.

(i) In General. A cash payment shall be made to you with respect to a vested RSU
as soon as administratively feasible after the last day of the month in which
the Vesting Date with respect to such RSU occurs or is deemed to occur in
accordance with Section 3(a); provided, however, that (A) if such Vesting Date
is deemed to occur on the date of a Change of Control pursuant to
Section 3(a)(iii), then such payment shall be made as soon as administratively
feasible after the date of such Change of Control, and (B) in no event shall a
payment with respect to a vested RSU be made later than March 15 of the calendar
year following the calendar year in which the Vesting Date with respect to such
RSU occurs or is deemed to occur. Subject to the provisions of Section 3(b)(ii)
and Section 3(b)(iii), the cash payment relating to each vested RSU shall be in
an amount equal to the Fair Market Value as of the last day of the month in
which the Vesting Date with respect to such RSU occurs; provided, however, that
(A) if such Vesting Date is deemed to occur on the date of your Termination of
Employment by reason of death or Disability pursuant to Section 3(a)(ii), then
the Fair Market Value shall be determined as of the date of such Termination of
Employment, and (B) if such Vesting Date is deemed to occur on the date upon
which a Change of Control occurs pursuant to Section 3(a)(iii), then the Fair
Market Value shall be determined as of the date of such Change of Control. Upon
settlement, a number of RSUs equal to the number of Shares represented thereby
shall be extinguished and such number of RSUs will no longer be considered to be
held by you for any purpose.

(ii) Negative Discretion. Notwithstanding the provisions of Section 3(a)(i) and
Section 3(b)(i), except as provided in the last sentence of this paragraph, the
Committee shall have the right to reduce or eliminate any payment amount with
respect to an RSU included in a Tranche that is otherwise payable pursuant to
such Sections if the Committee determines in its discretion that such reduction
or elimination is appropriate and in the best interest of the Company based on
the Company’s unrestricted cash, cash equivalents and short term investments and
cash readily accessible under the Company’s unused lines of credit as of the
Vesting Date for such Tranche; provided, however, that any such reduction or
elimination shall apply in a uniform and nondiscriminatory manner to all
employees holding restricted stock units similar to such

 

6



--------------------------------------------------------------------------------

RSUs who are, but for the application of this paragraph, entitled to receive a
payment amount under corresponding provisions of their award notices with
respect to such restricted stock units. The Committee shall not have the right
to reduce or eliminate any amount that is payable pursuant to Section 3(a)(ii)
or Section 3(a)(iii).

(iii) Maximum Payment Amount. Notwithstanding the preceding provisions of this
Section 3, in no event shall the payment with respect to an RSU subject to this
Award Notice exceed [$            ] (subject to appropriate adjustment by the
Committee for any stock splits, stock dividends, reverse stock splits, special
dividends or other similar matters relating to Shares occurring after the
Effective Date). To the extent that any payment provided under this Award Notice
with respect to an RSU (determined without regard to the limitation described in
the preceding sentence) would exceed the limitation described in the preceding
sentence, then such excess shall not be paid under this Award Notice and you
shall have no rights or entitlements to any such excess amount.

SECTION 4. Forfeiture of RSUs. If a Vesting Date with respect to a Tranche does
not occur or is not deemed to have occurred by the end of the Performance Period
for such Tranche, then the vesting percentage for such Tranche shall be 0% and
all of the RSUs included in such Tranche shall be forfeited as of the end of
such Performance Period. If a percentage of the RSUs included in a Tranche
become vested in accordance with Section 3(a), then any remaining RSUs included
in such Tranche that do not become so vested shall be immediately forfeited on
the actual or deemed Vesting Date; provided, however, that, except as provided
in the following sentence, unvested RSUs included in Tranche 4 shall not be so
forfeited until the earlier of the end of the Performance Period for such
Tranche or the occurrence of a deemed Vesting Date pursuant to Section 3(a)(ii)
or Section 3(a)(iii). Unless the Committee (or its delegate) determines
otherwise, and except as otherwise provided in Section 3(a) of this Award
Notice, to the extent that RSUs awarded to you pursuant to this Award Notice
have not vested prior to the date of your Termination of Employment, your rights
with respect to such unvested RSUs shall immediately terminate upon your
Termination of Employment, and you will be entitled to no further payments or
benefits with respect thereto.

SECTION 5. Voting Rights; Dividends. You do not have any of the rights of a
stockholder with respect to the RSUs granted to you pursuant to this Award
Notice. Accordingly, you shall not be entitled to exercise any voting rights or
to receive any dividends declared or paid with respect to any Shares underlying
such RSUs.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee (or its delegate) in its discretion and notwithstanding clause (ii) of
Section 10(a) of the Plan, RSUs and the right to any payment with respect
thereto may not be sold, assigned, alienated, transferred, pledged, attached or
otherwise encumbered by you, otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

7



--------------------------------------------------------------------------------

SECTION 7. Withholding and Consents.

(a) Withholding. The delivery of cash pursuant to Section 3(b) of this Award
Notice is conditioned on satisfaction of any applicable withholding taxes in
accordance with Section 10(d) of the Plan, and the Company will withhold from
any cash payment an amount equal to such withholding liability. The Company
shall be authorized to take such actions as the Company may deem necessary
(including, without limitation, in accordance with applicable law, withholding
amounts from any compensation or other amounts owing from the Company to you) to
satisfy all obligations for the payment of such taxes.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee (or its delegate) of any required
consents that the Committee (or its delegate) may determine to be necessary or
advisable (including, without limitation, your consenting to the Company’s
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee (or its delegate) deems advisable to administer the Plan).

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Notice shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee (or its delegate) shall have full
and plenary discretion with respect to any actions to be taken or determinations
to be made in connection with this Award Notice, and its determinations shall be
final, binding and conclusive.

SECTION 10. Clawback. Notwithstanding any provisions in this Award Notice to the
contrary, any portion of the payments and benefits provided under this Award
Notice shall be subject to a clawback to the extent necessary to comply with
applicable law including, without limitation, the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act or any Securities and Exchange
Commission rule.

SECTION 11. Amendment of this Award Notice. The Committee (or its delegate) may
waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate this Award Notice prospectively or
retroactively; provided, however, that, except as set forth in Section 10(e) of
the Plan, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Notice shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Notice and the RSUs shall be subject to the provisions of
Section 7(c) of the Plan).

 

8